DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of invention of Group I (readable on claims 13 through 19) and of the first species or the embodiment of Figures 2 through 4 (readable on claims 13 through 17) in the reply filed on June 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on October 4, 2019.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (i.e., “The present invention relates to”), because it is written in a run-on fashion, and because it fails to summarize the salient elements of the thermal management system which corresponds to the elected inventions.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The new title should reflect that the claimed and disclosed invention is drawn to and includes a thermal management system (and does not just include a method). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 through 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding base claim 13 as written, it is not entirely clear to which previously recited element(s) the indeterminate term “thereon” in line 2 of the claim is intended to refer, thus rendering indefinite the metes and bounds of protection sought by the claim and by all dependent claims. For example, is the term “thereon” intended to refer to the refrigerant line, to the thermal management system, or to the vehicle? Recommend replacing the term “thereon” with a direct recitation of whichever element(s) it is intended to refer.
Also, regarding base claim 13 and all claims depending therefrom, the phrase "a water-heating type PTC heater” renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Additionally, steps for operating the inventive thermal management system appear to be recited throughout the instant apparatus claims, with the operating method steps rendering the apparatus claims indefinite with regard to the scope of protection sought thereby. In particular, it is not clear whether or not infringement would occur as soon as an infringing system or apparatus is assembled or only once the infringing system or apparatus is placed into operation in accordance with the process steps recited throughout the claims. Examples of the latter include, but are not limited to, the following: the limitations “controlling the coolant to be maintained at a predetermined temperature or above, while charging the battery, using the water-heating type PTC heater” at the end of base claim 13; the limitations “supplying waste heat from the electric part to the refrigerant line”, “cooling the battery using refrigerant”, all in claim 14; and, the limitations “controls the water-heating type PTC heater to be turned on to store heat in the coolant line” in claim 15. See MPEP 2173.05(p), section II for more information and analysis relating to this matter.
Any claim not specifically mentioned is at least rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood in view of the indefiniteness of the claims, claims 13 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calsonic Kansei Corp. (JP 2014-037180 A; previously made of record by the applicant via IDS).  	
Calsonic Kansei Corp. discloses a vehicular thermal management system (i.e., see Figures 1 and 2) including: a refrigerant line 10 comprising a compressor 11, a first heat exchanger or evaporator 14 (at least broadly readable as required on an indoor heat exchanger as recited in claim 16 of the instant application), a condenser 12, and an expansion means 13 (i.e., see paragraphs [0015]-[0028] and Figure 1); a cooling water line/loop 50 in which cooling water circulates around a battery 1 and in which a PTC heater 54 is disposed (i.e., see paragraphs [0029]-[0033]) and Figure 1); and, a controller or control means controlling the coolant to be maintained at a predetermined temperature or above, while charging the battery by using the water-heating type PTC heater 54 (i.e., see abstract).  With regard to claim 15 of the instant application, Calsonic Kansei Corp. furthermore discloses that, if it is determined that the coolant/water is below the target/predetermined temperature, the water-heating type PTC heater 54 is turned ON (i.e., see paragraph [0103]) to heat the coolant line/loop 50 (i.e., to store heat in the line). 
The reference thus reads on the claims.
Allowable Subject Matter
Claims 14 and 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action without patentably significant broadening and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor reasonably suggest a thermal management system for a vehicle including, in combination, all of an electric part, a waste heat recovery chiller for supplying heat from the electric part to the refrigerant line, and a battery chiller for cooling the battery using refrigerant as recited in claim 14 of the instant application, nor does it show nor reasonably suggest a thermal management system for a vehicle including all of the elements in combination as being structurally and functionally interrelated as recited in claim 17 of the instant application.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763